      Case 1:18-cv-01781-PGG-BCM Document 168 Filed 05/18/20 Page 1 of 3


                                                                                                     Brookfield Place, 200 Vesey Street, 20th Floor
                                                                                                                            New York, NY 10281
                                                                                                                         Telephone: 212-415-8600
                                                                                                                               Fax: 212-303-2754
                                                                                                                              www.lockelord.com
                                                      5/18/20
                                                                                                                              Gregory T. Casamento
                                                                                                                    Direct Telephone: 212-812-8325
                                                                                                                           Direct Fax: 212-812-8385
                                                                                                                        gcasamento@lockelord.com




                                                                                Application    GRANTED.       Dkt. Nos.
May 13, 2020
                                                                                156, 157, 158, 159, 160, 161, 162, 163,
BY CM/ECF                                                                       164, and 165 shall remain under seal.
                                                                                SO ORDERED.
Honorable Barbara Moses, U.S.M.J.
                                                                                ____________________________
United States District Court
                                                                                Barbara Moses, U.S.M.J.
Southern District of New York
                                                                                May 18, 2020
500 Pearl Street
New York, NY 10007

Re:     Michelo et al. v. Nat’l Collegiate Student Loan Trust 2007-2 et al., 18-cv-1781 (PGG)
        Bifulco et al. v. Nat’l Collegiate Student Loan Trust 2006-4 et al., 18-cv-7692 (PGG)

Dear Judge Moses:

We represent National Collegiate Student Loan Trusts 2007-2, 2007-3, 2006-4 and 2004-2 (the
“Trusts”) in the above-referenced consolidated action. Pursuant to Your Honor’s directive
yesterday during the parties’ conference before the Court, and Your Honor’s Individual Practice
No. 3, the Trusts write to request permission to file certain documents under seal in connection
with their pending motion to compel against plaintiffs.

As set forth in the Trusts’ May 7, 2020 Letter enclosing the discovery requests at issue in this
motion, plaintiffs have designated the entirety of each of their responses to the Trusts’ discovery
requests, including non-substantive responses to production requests, as “Confidential” under the
terms of the Protective Order in this case (Dkt. No. 92). Although the Trusts disagree with
plaintiffs’ confidentiality designations, the Protective Order mandates that the Trusts file these
responses under seal unless the parties can either reach agreement that the materials are not
confidential or the parties address the dispute over confidentiality with the Court. (Dkt. No. 92, ¶
12). The parties have not reached an agreement nor have they yet addressed the issue of
confidentiality with the Court. 1 Accordingly, the Trusts request permission to file plaintiffs’

1
 Paragraph 2 of the Protective Order sets forth the limits on what may be designated as confidential. (Dkt. No. 92, ¶
2). The categories are generally limited to non-disclosed business information and personal information, and may be
applied to “only the portion of [discovery] material that [the producing party] reasonably and in good faith believes
consists of …” confidential information as defined in Paragraph 2 of the Protective Order. Non-substantive objections


                  Atlanta | Austin | Boston | Chicago | Cincinnati | Dallas | Hartford | Hong Kong | Houston | London | Los Angeles
               Miami | New Orleans | New York | Princeton | Providence | San Francisco | Stamford | Washington DC | West Palm Beach
      Case 1:18-cv-01781-PGG-BCM Document 168
                                          155 Filed 05/18/20
                                                    05/13/20 Page 2 of 3


Hon. Barbara Moses, U.S.M.J.
May 13, 2020
Page 2

Responses and Objection to the Trusts’ discovery requests under seal in order for the Court to rule
on the pending motion to compel.

Your Honor also indicated that the Court requires the Trusts submit for the Court’s review, in
connection with the Trusts’ pending motion, the Affidavit of Plaintiff Sandra Tabar. Because
plaintiffs have also marked this document as “Confidential”, the Trusts seek permission to file this
Affidavit under seal as well.

In sum, the Trusts request permission to file the following documents under seal:

    1. Plaintiffs Bifulco’s & Butry’s Responses and Objections to the 2004-2 Trust’s First Set of
        Requests for Production;
    2. Plaintiff Frauenhofer’s Responses and Objections to the 2006-4 Trust’s First Set of
        Requests for Production;
    3. Plaintiffs Michelo’s & Tabar’s Responses and Objections to the 2007-2 Trust’s First Set
        of Requests for Production;
    4. Plaintiffs K. Seaman’s & Re Seaman’s Responses and Objections to the 2007-3 Trust’s
        First Set of Requests for Production;
    5. Plaintiffs Bifulco’s & Butry’s Responses and Objections to the 2004-2 Trust’s First Set of
        Interrogatories;
    6. Plaintiff Frauenhofer’s Responses and Objections to the 2006-4 Trust’s First Set of
        Interrogatories;
    7. Plaintiffs Michelo’s & Tabar’s Responses and Objections to the 2007-2 Trust’s First Set
        of Interrogatories;
    8. Plaintiffs K. Seaman’s & Re Seaman’s Responses and Objections to the 2007-3 Trust’s
        First Set of Interrogatories;
    9. Plaintiffs Michelo’s, Re Seaman’s, Bifulco’s, & Frauenhofer’s Responses and Objections
        to the Trusts’ Second Set of Requests for Production; and
    10. Affidavit of Plaintiff Sandra Tabar, dated March 4, 2020.

Pursuant to Your Honor’s Individual Practices, each of these documents are being
contemporaneously filed under seal in the ECF system and electronically related to the instant
letter-motion.

Thank you for Your Honor’s attention to this matter.




to requests for production and interrogatory responses that do not contain substantive information do not appear to be
confidential under the Protective Order. Nonetheless, plaintiffs have designated the entirety of each of their responses
as Confidential. The Trusts have requested that plaintiffs’ counsel withdraw the designations because the Trusts do
not believe that the responses contain any information that warrants a “Confidential” designation under the Protective
Order. Plaintiffs have refused to do so.
     Case 1:18-cv-01781-PGG-BCM Document 168
                                         155 Filed 05/18/20
                                                   05/13/20 Page 3 of 3


Hon. Barbara Moses, U.S.M.J.
May 13, 2020
Page 3

                                        Respectfully,

                                        /s/ Gregory T. Casamento

                                        Gregory T. Casamento

cc: All counsel of record (by CM/ECF)
